MEMORANDUM **
Samuel Gallegos-Rosales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision de*450nying his application for cancellation of removal. We dismiss the petition for review for lack of jurisdiction.
We lack jurisdiction to review the contention that the IJ violated due process by not allowing a witness to testify because Gallegos-Rosales failed to raise this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
We do not consider the challenge to the IJ’s moral character finding because Gallegos-Rosales’s failure to establish hardship is dispositive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.